        Case 1:18-cv-05436-AKH Document 27 Filed 11/26/19 Page 1 of 1
                          ALVIN K. HELLERSTEIN
                      UNITED STATES DISTRICT JUDGE
                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
                            500 PEARL STREET
                         NEW YORK, NY 10007-1581 USDCSDNY
                               (212) 805-0152    DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC#:
TO:           Concerned Parties


FROM:         Brigitte Jones, Courtroom Deputy                   Date: 11/26/2019
              by Order of Judge Alvin K. Hellerstein

Jane Doe v. Halstead Property, LLC, et al. - 18 Civ. 5436 (AKH)


The status conf previously set for December 6, 2019 is hereby adjourned.

You are hereby notified that you are required to appear for a status conf.
                      Date:         January 3, 2020
                      Time:         10:00 am
                      Place:        U.S. Courthouse - Southern District of New York
                                    500 Pearl Street
                                    Courtroom 14D
                                    New York, New York 10007


It is ORDERED that counsel to whom this Order is sent is respo~sible for faxing a copy to
all counsel involved in this case and retaining verification of such in the case file. Do not
fax such verification· to Chambers.


                                                  So Ordered,



                                                                  ~~"21? ~
                                                                  I*~~~
                                                                U-2-G--/Cf
                                                                                  .   -
